DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweizer (Derivate des 5,6-Dihydro-p-dithiin-2,3-dicarbonsaure-anhydrids, I: Imide, Helvetica Chimica Acta, 1969, 52(8), pp. 2221-2235), as supplied by applicants in the IDS filed August 29, 2019; however, a more clear copy is being provided on the record.
Schweizer discloses the preparation of Bis-imide (IX) where R is shown below (pp. 2234-2235):

    PNG
    media_image1.png
    165
    388
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    274
    media_image2.png
    Greyscale

		Schweizer anticipates instant claims 1 and 5.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrabani (Synthesis of new bis(tetrahydropyrrolo[3,4-b]carbazoles) with a functionalized diaryl spacer. J. Chem. Soc., Perkin Trans. 1, 2001, pp. 1406-1412).
Mehrabani discloses reacting indole-2,3-quinodimethanes with compound 4, shown below, where X is –NH–: 
			
    PNG
    media_image3.png
    102
    265
    media_image3.png
    Greyscale

		Mehrabani anticipates instant claims 1 and 5.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 2007/0142616).
Murray discloses reacting a triamine with 2-3 equivalents of triacid anhydride, specifically listing the triamine to include 4,4’-diaminodiphenylamine and the triacid anhydride as trimellitic anhydride, where the reaction is shown below:

    PNG
    media_image4.png
    152
    598
    media_image4.png
    Greyscale

Using 4,4’-diaminodiphenylamine as the triamine suggests the above reaction product where R=1,4-phenylene group. 
	Murray .
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson (US 3,306,852).
Hendrickson discloses acyl derivatives of arene polyamines, where at least one of the primary amino groups is bonded to form an imide with a dicarboxylic acid capable of forming a cyclic anhydride (col. 1, ll. 36-50), where the carboxylic acid is specifically listed to include succinic anhydride and phthalic anhydride (col. 3, ll. 28-34), and where the arene amines include semidines having the following formula, and specifically listed to include 3-amino-5-(3’-phenylamino)aniline (col. 2, ll .46-64):

    PNG
    media_image5.png
    146
    356
    media_image5.png
    Greyscale

		Hendrickson discloses preferred compounds to include the following:

    PNG
    media_image6.png
    217
    364
    media_image6.png
    Greyscale
.
Therefore, Hendrickson clearly discloses a bisimide compound prepared from reacting succinic anhydride with diaminodiphenylamine, which is the same 
Hendrickson anticipates instant claims 1-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nick (US 6,066,743) in view of Hendrickson (US 3,306,852) or Murray (2007/0142616), used in the rejections above.
Nick teaches reacting at least one amine reactant of formula (III) with at least one anhydride reactant to form phthalimides of formula (II), shown below:

    PNG
    media_image7.png
    148
    340
    media_image7.png
    Greyscale
 , where q can be 2, and

    PNG
    media_image8.png
    42
    239
    media_image8.png
    Greyscale
, where R1 can be a divalent organic radical. 
	Nick teaches the following (col. 3, ll. 43-59):

    PNG
    media_image9.png
    280
    363
    media_image9.png
    Greyscale

Therefore, Nick suggests triamines with phenyl groups, as the triamine equivalent of phenylenediamine is diaminophenylamine.
Hendrickson and Murray teach that anhydrides can be reacted with diaminophenylamine to prepare bisimides, as described in the rejections above.
Nick suggests the claimed phthalimides of formula (16), as R2 and R3 of formula (II), above, do not include H, but include alkyl groups, where methyl is the most simple of alkyl groups.
Nick is prima facie obvious over instant claims 1-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,883,888 teaches the diaryl amine-based compounds where A4 is NH2 rather than the claimed cyclic imide.
US 3,699,154 teaches polyimides prepared from polyamines (col. 6, ll. 33-61); however, does not teach the required polyamines to meet the claimed invention (col. 11-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Brieann R Johnston/Primary Examiner, Art Unit 1768